GLADNEY, Judge
(dissenting).
Defendant W. L. Smith voluntarily signed the so-called extension agreement which permitted plaintiff to receive the mortgaged vehicle in pledge without prejudice of its rights to foreclose through ordinary or executory process. No attack was made upon the validity of the “extension agreement” or that the signature of Smith thereon was obtained by misrepresentation. Smith, an intelligent witness, testified only that the document was signed late in the evening when he could not see, that it was not read to him and he believed he was transferring the automobile in full settlement of the unpaid balance of the note. In my opinion the burden of proving the defense of payment has not been met and I respectfully dissent.